                                   THE MARKS LAW FIRM, P.C.

                                             January 2, 2020                    USDC SDNY
                                                                                DOCUMENT
    Via: ECF                                                                    ELECTRONICALLY FILED
    Honorable Gregory H. Woods                                                  DOC #:
    United States District Judge                                                DATE FILED: 1/2/2020
    United States Courthouse
    500 Pearl Street, Room 2260                                     MEMORANDUM ENDORSED
    New York, New York 10007


                    RE:     Genise Forbes v. Ambassad of Lenox New York, Inc. et al
                            Docket: 1:19-cv-05760-GHW


    Dear Judge Woods,

           Plaintiff respectfully requests an adjournment of the initial conference in the above
    referenced matter currently scheduled for January 2, 2020 at 3:30pm.

            Plaintiff filed an Order to Show Cause along with supporting documents on December
    26, 2019. On January 2, 2020, Plaintiff called chambers and is scheduled to submit Default
    documents on January 6, 2020 at 10:00am according to Your Honor’s rules. Therefore, Plaintiff
    requests that the Initial Conference be adjourned as Plaintiff will move forward with Default
    against Defendants who have failed to appear, answer or otherwise move.

            We thank you and the Court for its time and consideration on this matter.




                                                                      Respectfully Submitted,

                                                                   The Marks Law Firm, P.C.




                                                             By:
                                                                       Bradly G. Marks
Application denied. The initial pretrial conference will be held as scheduled. The Court assumes that the
order scheduling this conference was properly served on them. Therefore, it is possible that Defendants or
a representative will appear. There is insufficient time to notify Defendants of this proposed adjournment.
Plaintiff is directed to serve a copy of this order on Defendants in this action and to retain proof of service.

SO ORDERED.
Dated: January 2, 2020
New York, New York                                                   _____________________________________
                                                                           GREGORY H. WOODS
                                                                          United States District Judge
